Exhibit December 14, 2009 Analyst Contact: Dan Harrison 918-588-7950 Media Contact: Don Sherry 405-551-6738 Oklahoma Natural Gas Rate Change Approved OKLAHOMA CITY – Dec. 14, 2009 – Oklahoma Natural Gas Company, a division of ONEOK, Inc. (NYSE:OKE), today received approval from the Oklahoma Corporation Commission to change its rates. The corporation commission approved a settlement to allow an increase in base revenue of $54.5 million and set Oklahoma Natural’s authorized return on equity at 10.5 percent. Several expenses that currently appear on customers’ bills as separate line-item charges will be moved into base rates, effectively reducing the rate increase to a net amount of approximately $26 million. The settlement approved by the corporation commission was negotiated by Oklahoma Natural Gas, the corporation commission’s Public Utility Division, the office of the Oklahoma Attorney General and the Oklahoma Industrial Energy Consumers organizations. “This agreement allows us to continue to invest in our system and maintain the high standards of service and reliability that our customers have experienced for more than a century,” said Oklahoma Natural Gas Company President Roger Mitchell. “We appreciate the constructive manner in which all of the parties to this rate case worked together to reach this agreement.” The new rates will be reflected in customers’ bills beginning later this month.
